      Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 1 of 13 Page ID #:93
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Stanley C. Morris (State Bar No. 183620)
 CORRIGAN & MORRIS LLP
 12300 Wilshire Blvd., Suite 210
 Los Angeles, CA 90025
 Telephone: (310) 394.2828
 Facsimile: (310) 394.2825
 Email: scm@cormorllp.com

 ATTORNEY(S) FOR:    Toon Goggles, Inc.
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
SECURITIES AND EXCHANGE COMMISSION                                            CASE NUMBER:


                                                                                               2:19-cv-07687-JFW (MAAx)
                                                              Plaintiff(s),
                                     v.
TOON GOGGLES, INC., and IRA WARKOL,
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                            Defendant, Toon Goggles, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST

                  U. S. Securities and Exchange Commission                              Plaintiff

                  Toon Goggles, Inc.                                                    Defendant


                  Individual Investors in Toon Goggles, Inc.
                  (See attached )




                November 26, 2019                             /s/ Stanley C. Morris
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                              Toon Goggles, Inc.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 2 of 13 Page ID #:94

                         ADDENDUM TO
         CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                         (Local Rule 7.1-1)

                    Securities and Exchange Commission v.
                      Toon Goggles, Inc., and Ira Warkol
                     Case No. 2:19-cv-07687-JFW (MAAx)


    Last Name       First Name


     Aaberg          Obert
     Abedi           Shahla
     Abraham         Lance
     Ackerman        Steve
     Allen           Richard
     Alley           Carole
     Alves           Richard
     Ames            Richard
     Anderson        James R.
     Anderson        John
     Anderson        Peter
     Andrews         Robert
     Arrigo          Stephen
     Bachman         Lawrence
     Bahrenburg      John
     Bailey          Vernon
     Ballard         Richard
     Barringer       Donna
     Barringer       Judy L.
     Barringer       William
     Baskett         William
     Bateman         James
     Bates           Nathaniel
     Battey          William
     Bauschka        John A.
     Behne           Dorothy
                     Paul and
     Benedict        Marilyn
     Bennington      Leslie
     Bernstein       Leslie
     Bertsh          John
     Berwick         James
     Bitner          Bruce
     Bivens          O. Lee
     Bjorngaard      Norris


                                                                         1
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 3 of 13 Page ID #:95

                            ADDENDUM TO
            CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                            (Local Rule 7.1-1)

                    Securities and Exchange Commission v.
                      Toon Goggles, Inc., and Ira Warkol
                     Case No. 2:19-cv-07687-JFW (MAAx)


    Last Name        First Name
     Black           John and Joyce
     Blumberg        Ken
     Blunier         Melvin
     Bolles          Gary
     Borges          Richard
     Bost            Roger
     Braindeis       Jeffrey
     Brammer         Patricia
     Brennan         William
     Bromley         Robert
     Brutcher        Brian and Cheryl
     Bryck           Richard
     Buehrle         Harry
     Burkenroad      Marianne
                     Donald and
     Burns           Mary
     Butts           Laurence
     Cabeza          Anthony
     Cahall          James
     Cannon          Gerald
     Carlson         Eric
     Carnes          Robby
     Cerda           Angela
     Cesin           Louie
     Chamow          Richard
     Chapmen         Ed
     Childs          Hampton
     Christians      Robert
     Cianfarini      Samuel
     Cicardo         David
     Cleavelin       C. Rinn
     Cobbs           Herbert
     Coleman         Lawrence
     Cook            Hal
     Cowgill         Bruce
     Crabb           William
     Craft           Miriam


                                                                         2
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 4 of 13 Page ID #:96

                            ADDENDUM TO
            CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                            (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


    Last Name        First Name
     Crain           Terry
     Cronje          Christiaan
     Crowley         Donald
     Cunningham      Toby
     Dal Ponte       Bart
     Damiani         Richard
     Daniels         Bryan L.
     Davis           Thomas
     Davis           Charlie
     Dekezel         Thomas
     Delducco        Stanley
     Delgago         Andrew
                     Robert and
     Dettle          Rosalie
     Dettorre        Neil
     Dewrell         Tom
     Diablo Negro
     Investments
     Dias            Gary/Kathleen
     Dietz           David
     Dlabaj          Sandra
     Doan            Sam
     Dodla           Vamsi
     Dolan           Dallas
     Domenigoni      Frederick
     Dostrow         Michael
     Doubrava        Richard
     Douds           Robert
                     Adrian and
     Draayer         Barbara
     Drees           Kelly
     Dunst           Frank and Elaine
     Dunst Hawkins   Kirsten
     Dupont Jr.      Robert
     Eastman         David
     Echols          Hunter
     Eldridge        Wade
     Elg             Fred


                                                                         3
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 5 of 13 Page ID #:97

                             ADDENDUM TO
             CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                             (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


    Last Name         First Name
     Elkins           Carl A.
     Eller            Royce
     Ellis            Bill
     Elswick          Dayle
     English          Leon
     Erickson         Eddie
     Ersjadi          Fariba
     Eshkar           Orli
     Etcheson         Jon
     Fabian           Carl E.
     Fabian           Mark
     Fain             David
     Farthing         Wayne
     Fasselin         Gloria
     Fava             Ryan
     Feitz            Jon
     Felice           Michael
     Fernandez        Gonzalo
     Finilla          Charles
     Fleming          David
     Flohr            Rinna
     Flynn            Don
     Ford             James
     Fridholm         John
     Friederich       Gary
     Fuller           James
     Fylling          Paul
                      Joshua and
     Galindo          Cheryl
     Gallavin         Wayne
     Galvan           Braulio
     Gardner          Glenn
     Garkie           Wayne
     Gately           Stephen
     Geisfeld         James
     Gerard           Terry
     Gioseffi         Tom


                                                                         4
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 6 of 13 Page ID #:98

                            ADDENDUM TO
            CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                            (Local Rule 7.1-1)

                    Securities and Exchange Commission v.
                      Toon Goggles, Inc., and Ira Warkol
                     Case No. 2:19-cv-07687-JFW (MAAx)


    Last Name        First Name
     Giovine         Charles
     Goldman         Edna
     Gonzales        J. Omar
     Goodale         David W.
     Gorty           Sri
     Gostanian       Richard
     Graff           William
     Graham          Richard
     Graves          James
     Gray            Phillip
     Greene          Geoffrey
     Grim            Helen
     Grimshaw        Thomas
     Guarino         Michael
     Gustafson       Donald
     Gutze           Gordan
     Hagenson        Martin
     Hager           Christian
     Hall            Warren
     Haq             Shah
     Harley          William S.
     Harold          Lincoln
     Hart            David
     Harthern        Paul
     Hastings        David
     Hauer           Jay
     Haun            John
                     Craig and
     Hays            Belinda
     Heinecke        Hugh
     Hendershott     Ron
     Hennersdorf     Conilee
     Hesterberg      Jim
     Hickok          Kim
     Hodge           Stephen
     Hoffman         Richard
     Hohenstein      Charlotter M.


                                                                         5
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 7 of 13 Page ID #:99

                            ADDENDUM TO
            CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                            (Local Rule 7.1-1)

                    Securities and Exchange Commission v.
                      Toon Goggles, Inc., and Ira Warkol
                     Case No. 2:19-cv-07687-JFW (MAAx)


    Last Name        First Name
     Hollis          Paul
     Honsey          Dale
     Houston         William
     Howe            Thomas
     Huffman         Jim
     Huffman         John and Linda
     Hunn            Von D.
     Hunte           Cyril
     Igel            Jeffrey
     Isham           Will
     Jacobsen        Thomas
     Jarnagin        James
     Jarnagin        Joel
     Jarvis          Kenneth
     Jensen          Thomas
     Johannessen     Carl
     Johnson         Dean
     Johnson         Don
     Johnson         Eric
     Johnson         Wayne
     Johnson         Kenneth
     Jones           Jack
     Julian          Mike
     Kane            Edward
     Karstens        Roger
     Kastanek        James
     Keeling         Doug
     Kenard          Raymond
     Kieffer         Gary
     Kinney          Mike
     Kinney          Richard
     Kirchberg       Jody
     Knauss          Neil
     Knudtson        David
     Konig           Eveline
     Kozlowski       John H.
     Krenzke         Rick


                                                                         6
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 8 of 13 Page ID #:100

                             ADDENDUM TO
             CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                             (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


     Last Name        First Name
      Kunigi          Jim
      Kust            Robert
      Lagrew          Jeffrey
      Leeds           Peter
      Lemons          Bill
      Lindell         Steven
      Linson          Lewis
      Linthorst       Paul
      Little          Joseph
      Locke           Freddie
      Logan           Linda
      Long            Ralph
      Look            Lillian
      Lorenzo         Lucia
      Lorenzo         John
      Lorenzo         Matthew
      Lucey           James
      Luginbill       Martin
      Lytle           Carl
      MacArthur       Shawn
      MacDonald       Michael
      Macias          Robert
      Maechtlen       Rodger
      Maier           JT
      Mailandt        Peter
      Main            James
      Marlin          Moe
      Marshall        Leonard
      Martin          Kevin
      Martin          Stephan
      Masser          Phillip
      Massouda        Esther & Sam
      Mauceli         Leonard
      McAllister      Vernon
      McCaslin        Gerald
      McCourt         Doreen
      McElligot       Ann


                                                                         7
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 9 of 13 Page ID #:101

                             ADDENDUM TO
             CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                             (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


     Last Name        First Name
      McFarland       Duane
      McKenzi         Vincent
      Meler           Martin
      Meng            Philip
      Michaelson      Norman
      Miers           Ashley
      Miers           Steve
      Miller          Barbara
      Miller          Guy
      Mills           Montana
      Mills           Madison
      Mills           Doug
      Mills           Mike
      Mills           Henry
      Mills           Maxine
      Mills           Ashley
      Mills           Barry
      Mlynarski       Joel
      Mobley          Herman
      Morgan          JB
      Morse           Charles
      Morse           Alexandra
      Murray          Justin
      Musclow         Laura
      Nedry           Ronald
      Newton          Noel
      Ng              Brian
      Nicholas        Robert
      Nigg            Gloria
      Nigg            Karl
      Nigg            Brian
      Nolte           Perry
      O'Brian         Angela
      O'Bryant        Alan
      O'Hara          Henry
      Olsen 3         Thomas
      Orth            Albert


                                                                         8
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 10 of 13 Page ID #:102

                             ADDENDUM TO
             CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                             (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


     Last Name        First Name
      Ott             Robert
      Overbey         Gordon
      Palmer          Paul
      Palmer          Todd
      Palmer          Alisha
      Palsgrove       John
      Perrotta        Romolo
      Pesta           Jeff
      Peters          Dwight
      Petre           Benjamin
      Pierce          Dennis
      Pisoni          Gary
      Platt           Joel
      Platt           Neil
      Poche           Glenn
      Poffinbarger    Edwin
      Pollitz         Brendan
      Pollman         William
      Popyuk          William
      Post            Peter
      Powell          Clyde
      Price           Thomas
      Raine           Dennis
      Randall         Robert
      Reigel          James
      Riccardi        Santuccio
      Richards        David
      Riege           Edmund
      Riehl           Roger
      Roat            Ronald
      Robinson        Harold
      Rocco           Arthur
      Roche-Luce      Fiona
      Rodway          Jerry
      Romankiw        Lubomyr
      Rose            Dorothy
      Ross            Curtis


                                                                          9
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 11 of 13 Page ID #:103

                             ADDENDUM TO
             CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                             (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


     Last Name        First Name
      Roti            John
      Ruble           Charles
      Ruddel          Mark
      Rudolph         Lynn
      Russell         Robert
      Sajady          Lucky
      Saltz           Charles
      Sandberg        Stephen
      Sandell         Gary
      Sanders         HR
      Saylor          Edward
      Schlumpf        Anthony
      Schlumpf        Michael
      Schmidt         Sidney
      Schober         George
      Schoon          Derald
      Schulz          Steven
      Schvimer        Alex
      Schwartz        Howard
      Schwob          Phillip
      Scott           Vicki
      Screws          Don
      Seagle          Joe
      Senseney        Michael
      Shaner          Gary
      Shaw            H
      Shen            Dave
      Shen            Casey
      Shields         Michael
      Shire           Rhonda
      Shontz          Milt and Jean
      Sieren          Steve
      Silver          Howard
      Simmerman       Steven
      Skott           Craig
      Slezinger       Nancy
      Smith           Ward


                                                                        10
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 12 of 13 Page ID #:104

                             ADDENDUM TO
             CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                             (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


     Last Name        First Name
      Smith           Moira
      Smith           Larry
      Soliday         Derrick
      Springer        Joseph
      Stephens        Blake
      Stevens         Frank
      Stokos          James
      Stone           Stanley
      Stone           Albert
      Straus          Charles
      Stretton        Richard
      Sundstrom       Dr. John
      Sutherland      Richard
      Szarkowski      Paul
      Taft            Robert
      Tanton          Russell
      Tatro           Thomas
      Taylor          Luther
      Terpstra        Richard
      Thesken         Robert
      Thomas          Matt
      Thomas          Steven
      Timberlin       David
      Timpe           Scott & Susan
      Tobin           Michael
      Tyrrell         David
      Valley          Robert
      Van Cleve       Edgar
      Van Demoer      John
      Van Natta       Fred
      Voorhies        Ronald
      Walker          David
      Walters         Anthony
      Ware            Robert
      Watson          Charles
      Webster         Joan
      Wells           Roger


                                                                        11
Case 2:19-cv-07687-JFW-MAA Document 14 Filed 11/26/19 Page 13 of 13 Page ID #:105

                          ADDENDUM TO
          CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                          (Local Rule 7.1-1)

                     Securities and Exchange Commission v.
                       Toon Goggles, Inc., and Ira Warkol
                      Case No. 2:19-cv-07687-JFW (MAAx)


     Last Name       First Name
      White           Jeffrey
      Williams        Verle
      Williamson      Sherryl
      Winship         John
      Winters         Todd
      Wong            Trina
      Woodruff        John
      Wright          Jean
      Wroten          Cecil
      Yakobitis       Edward
      Yeager          Kurt
      Yeatman         Maren
      Youngren        David
      Zelch           Glennon
      Zelch           Randy
      Zeleznick       Nathan
      Zhou            Xiao Lucy
      Zierenberg      Roger
      Zucker          Daniel




                                                                        12
